ON MOTION FOR REHEARING AND CLARIFICATION FOR CERTIFICATION OF CONFLICT AND MOTION TO STAY MANDATE

PER CURIAM.
We withdraw our previously issued opinion and substitute the following in its place.
We affirm appellant’s conviction but remand for resentencing as appellant’s sentences were imposed pursuant to both the Violent Career Criminal statute and the Prison Releasee Reoffender statute. On remand, the trial court should sentence him only under the Prison Releasee Reof-fender statute. See Grant v. State, 770 So.2d 655 (Fla.2000); Yehowshua v. State, 773 So.2d 654 (Fla. 4th DCA 2000).
AFFIRMED in part, REVERSED in part and REMANDED.
WARNER, C.J., KLEIN and TAYLOR, JJ., concur.